                                            Case 3:20-cv-04918-JD Document 6 Filed 10/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JONATHON A. THOMAS,                                 Case No. 20-cv-04918-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     CONTRA COSTA DETENTION
                                         FACILITY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, has filed a civil rights action. Plaintiff was sent a notice that he had

                                  14   not paid the filing fee or submitted a complete application for leave to proceed in forma pauperis

                                  15   (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper application with

                                  16   all the required documents. More than twenty-eight days has passed and plaintiff has not paid the

                                  17   fee, filed a complete application to proceed IFP or otherwise communicated with the Court. The

                                  18   case is DISMISSED without prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 23, 2020

                                  21

                                  22
                                                                                                      JAMES DONATO
                                  23                                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
